DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-6, 10-14, 21-22, 24-29, 31 and 35 are pending. Claims 1-3, 5-6, 10-12, 21-22, 24-29, 31 and 35 are being examined on the merits. Claims 13-14 are withdrawn.

Response to Restriction Requirement
The Response to Restriction Requirement filed January 26, 2022 is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3, 5-6, 10-12, 21-22, 24-29, 31 and 35) in the reply filed January 26, 2022 is acknowledged.
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 26, 2022.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The Information Disclosure Statements submitted September 30, 2019 and April 30, 2021 have been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.

Claim Objections
Claims 1-2 and 12 are objected to because of the following informalities:  
In claims 1 and 12, the word “and” should be added at the end of step (c) in each claim.
In claim 2, the limitation “the measuring of steps (a) and (b) comprises detection” in ll. 
1-2 should be “the measuring of each of steps (a) and (b) comprise detection”.

Appropriate correction is required.


Duplicate Claims
Applicant is advised that should claim 1 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). As noted below in conjunction with the 35 USC § 112(b) rejections, it is not clear whether the claims 1 and 12 preambles are intended to further limit the active method steps of the claims. To the extent that the preambles are not intended to further limit the active method steps, claims 1 and 12 are identical.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 10-12, 21-22, 24-29, 31 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Indefiniteness Rejections
Claims 1 and 12 each recite the limitations “an RNase that hydrolyzes ribosomal RNA” in step (a) and “an RNase that is enzymatically active against rRNA” in step (b). It is not clear if the RNase limitations recited in each of steps (a) and (b) are intended to be construed the same or differently. The ordinary artisan understands that RNases can cleave RNA through hydrolytic or phosphorolytic reactions. Thus, it appears that the RNase in step (b), which simply requires that the RNase is “enzymatically active” would be construed as referring to either hydrolytic or phosphorolytic RNases, while the RNase in step (a) would be limited to only hydrolytic RNases. However, dependent claims 5 and 29 refer “the RNase [singular]”, while dependent claim 31 refers to a concentration “of RNase [singular]”. Therefore, these dependent claims seem to imply that there is only one RNase added in claim 1, and thus, the inference would be that the limitations “an RNase that hydrolyzes ribosomal RNA” and “an RNase that is enzymatically active against rRNA” would be construed to refer to the same RNase. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.

Claim 1 recites in the preamble “method for determining whether a sample of bacteria 
is susceptible to an antibiotic agent”, while claim 12 recites in the preamble “method for improving the sensitivity of an antibiotic susceptibility test”. The active steps of claims 1 and 12 are identical. The meaning of these preamble recitations is unclear. In claim 1, the preamble appears to be reciting an intended use of the method, as it seems that practicing the active method steps would result determining whether a sample of bacteria is susceptible to an antibiotic agent. Similarly, in claim 12 the preamble appears to be reciting an intended use of the method, as it seems that practicing the active method steps would result in improving the sensitivity of an antibiotic susceptibility test, in particular, by removing contaminating rRNA with the RNase treatment. However, if the preamble in each of claims 1 and 12 are construed as intended uses, then claims 1 and 12 are duplicates of one another, which is improper. In the alternative, if the preambles are construed as additionally limiting the active method steps, it is not clear what are those intended additional limitations. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.

Claims 2-3, 5-6, 10-11, 21-22, 24-29, 31 and 35 depend directly or indirectly from claim 1, and consequently incorporate the indefiniteness issues of claim 1.

Claim 6 recites the limitation “wherein the rRNA comprises at least one of bacterial rRNA and fungal rRNA”. The meaning of this limitation is unclear. Claim 6 depends from claim 1, which recites “determining whether a sample of bacteria is susceptible to an antibiotic agent” comprising, in part, inoculating a specimen into a growth medium in the presence of an antibiotic agent, and then measuring the amount of rRNA in the specimen relative a control specimen. The “at least one of” limitation in claim 6 is construed as indicating that the rRNA comprises bacterial rRNA, or fungal rRNA, or both bacterial and fungal RNA. Bacterial rRNA alone could certainly be used in the method of determining whether a sample of bacteria is susceptible to an antibiotic agent, as could a sample that comprises a combination of bacterial rRNA and fungal rRNA. However, it is not clear how a sample of bacteria (recited in the preamble), even if it is comprised within a mixture of bacteria and fungi, could have its susceptibility to an antibiotic agent determined by measuring the amount of fungal rRNA alone. In addition, while the method could be used with a sample comprising a mixture of bacteria and fungi, claim 1 describes the sample as merely “a sample of bacteria”, as opposed to, e.g., “a sample comprising bacteria [and other organisms like fungi]”. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.


Lack of Antecedent Basis Rejections
Claim 2 recites the limitation "the measuring steps of (a) and (b)" in l. 2.  There is insufficient antecedent basis for this limitation in the claim. While claim 1 step (c) recites measuring the amounts of rRNA in the specimens of steps (a) and (b), claim 1 steps (a) and (b) do not actually recite “measuring”.
Claim 3 depends from claim 2 and consequently incorporates the lack of antecedent 
basis issues of claim 2. 

Claims 5 and 29 recite “the RNase” in l. 1 of each claim. As noted above, in conjunction 
with the indefiniteness rejections, claim 1 recites an RNase that hydrolyzes ribosomal RNA in step (a) and an RNase that is enzymatically active against rRNA in step (b), and it is not clear if these two recitations of RNase are intended to refer to the same thing. To the extent that the RNase in claim 1 step (a) is different from the RNase in step (b), there is insufficient antecedent basis for this limitation in the claim, as it is not clear which of the two RNases is being referred to in claims 5 and 29. Claim 31, which also depends from claim 1, similarly recites the limitation “the concentration of RNase”, which lacks antecedent basis for the same reason as claims 5 and 29.

Claim 12 recites the limitation “the sample” in steps (a), (b) and (d). There is insufficient 
antecedent basis for this limitation in the claim. Claim 12 does not previously recite “a sample”. 

	Claims 21 and 25-26 recite the limitation “antimicrobial agent(s)” in l. 2 of each claim. There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which each of claims 21 and 25-26 depend, does not recite an “antimicrobial agent”.
	Claims 21 and 25-26 each recite the limitation “at least two antimicrobial agents” (claims 21 and 25) or “at least one antimicrobial agent” (claims 26). There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which each of claims 21 and 25-26 depend, recites “a [singular] … antibiotic agent”. However, each of claims 21 and 25-26 recites a range (i.e., two or more, or one or more) of antibiotic agents. Since claim 1 does not contemplate any more than exactly one antibiotic agent, it does not provide antecedent basis for the ranges recited in claims 21 and 25-26.
	Claim 22 depends from claim 21, and consequently incorporates the lack of antecedent basis issues of claim 21.
	Claims 27-28 depend directly or indirectly from claim 26, and consequently incorporate the lack of antecedent basis issues of claim 26.

Claim 35 recites the limitation "the microorganism" in l. 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 35 depends, does not recite a “microorganism”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 10, 12, 21-22, 24-25, 29, 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Haake1 (US Patent App. Pub. No. 2015/0104789) in view of Choi (Improved Detection of Viable Escherichia coli O157:H7 in Milk by Using Reverse Transcriptase-PCR, Korean J Food Sci Ani Resour, 31(2): 158-165, 2011).

Regarding independent claim 1, Haake teaches … 
A method for determining whether a sample of bacteria is susceptible to an antibiotic agent, the method comprising the steps of: (para. 6: “a method for determining whether a sample of bacteria … is susceptible to an antibiotic agent”);
(a) inoculating a specimen obtained from the sample into a growth medium in the presence of a cell wall active antibiotic agent (para. 7: “method further comprises inoculating the specimen into a growth medium”; para. 10: “[a]ntibiotic agents for susceptibility testing include, but are not limited to, Rifampicin, Choramphenicol, aminoglycosides, quinolones, or beta-lactam [i.e., cell wall active agents] antibiotics”; para. 62: “inoculation of the pathogen-containing specimen into a growth medium … inoculation is preferably done in both the presence and absence of antibiotic”);  
(b) inoculating a specimen obtained from the sample into a growth medium in the absence of the antibiotic agent (para. 7: “method further comprises inoculating the specimen into a growth medium”; para. 10: “[a]ntibiotic agents for susceptibility testing include, but are not limited to, Rifampicin, Choramphenicol, aminoglycosides, quinolones, or beta-lactam antibiotics”; para. 62: “inoculation of the pathogen-containing specimen into a growth medium … inoculation is preferably done in both the presence and absence of antibiotic”);  
(c) measuring the relative amounts of rRNA in the specimens of (a) and (b) (para. 7: “the probe specifically hybridizes to a target sequence … consist[ing] of bacterial rRNA”; para. 11: “detecting the relative amounts of probe hybridization to the target sequence”; para. 62: “[t]he … amount of pathogen is then determined, typically by comparing the specimens inoculated in the presence and in the absence of antibiotic … comparison is typically based on the comparing the amount of labeled … detector probe complexed with the substrate”); 
(d) identifying the sample as susceptible to antibiotic treatment if the amount of rRNA measured in step (a) is reduced relative to the amount of rRNA measured in step (b) (para. 11: “agent is identified as effective if the amount of probe hybridization to the target sequence in the presence of the agent is reduced by at least 80% relative to the amount of probe hybridization to the target sequence in the absence of the agent”).

Haake does not teach incubating the specimen with an RNase that hydrolyzes rRNA/is enzymatically active against rRNA. However, Choi teaches this limitation (p. 163, right col., para. 1: “the RNase A treatment of the milk samples should promote degradation of intact RNA template in dead bacteria and enable specific detection of viable bacteria in RT-PCR”). RNase A hydrolyzes rRNA.

	Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the method of Haake to incorporate the RNase A incubation taught by Choi. Haake teaches the need for highly sensitive antibiotic susceptibility testing. Choi teaches that RNase treatment helps distinguish live from dead bacteria in a sample of milk. The ordinary artisan would have been motivated to incorporate the RNase treatment of Choi into the Haake method with the expectation that doing so would increase the ability to distinguish live from dead bacteria in the Haake antibiotic activity assay, particularly with those antibiotics that disrupt cell wall synthesis and thus render the rRNA inside the damaged cells accessible to RNase.
	In addition, Choi teaches that rRNA is present in high copy numbers in samples, and remains intact for extended periods of time in dead bacteria (p. 158, right col., para. 3). Therefore, the ordinary artisan would have been additionally motivated to incorporate the Choi RNase A incubation into the Haake method as doing so would overcome the possibility of detecting intact rRNA from dead bacteria. The ordinary artisan would have had an expectation of success as nuclease treatment of nucleic acids is well-known in the art.

	Regarding independent claim 12, the method steps are identical to the claim 1 method steps (see above). In addition, regarding the claim 12 preamble, Haake teaches a method for improving the sensitivity of an antibiotic susceptibility test by, e.g., optimizing probe selection (para. 79).

	Regarding dependent claims 2-3 and 6, Haake additionally teaches wherein the measuring of steps (a) and (b) comprises detection of specific hybridization of an oligonucleotide probe to the rRNA (paras. 7, 11, 62), as recited in claim 2, wherein the oligonucleotide probe is 10-50 nucleotides in length and hybridizes to the rRNA over the full length of a target sequence of the rRNA (para. 12), as recited in claim 3, and wherein the rRNA comprises bacterial rRNA (para. 7), as recited in claim 6.

	Regarding dependent claims 5, 29 and 31, Choi teaches wherein the RNase is selected from RNase A (p. 163, right col., para. 1), as recited in claims 5 and 29, and teaches wherein the concentration of the RNase A is 6 µg/mL, as recited in claim 31. When a claim recites a range, the range is anticipated if one point in the ranges is in the prior art. MPEP 2131.03.

	Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the method of Haake plus Choi, discussed above, and further incorporate the specific RNase recited in Choi. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07. In addition, the ordinary artisan would have been motivated to optimize the selection of particular RNases and their appropriate concentration ranges through routine optimization, and would have had an expectation of success as nuclease treatment of nucleic acids is well-known in the art.

	Regarding dependent claim 10, Haake additionally teaches wherein the antibiotic agent is a beta lactam antibiotic (para. 10).

	Regarding dependent claims 21-22 and 24-25, Haake additionally teaches wherein at least two antimicrobial agents are aminoglycoside (para. 55), cephalosporin (para. 23: cefazolin) and quinolone (para. 19: ciprofloxacin), as recited in claim 21, wherein the cephalosporin is a first-generation cephalosporin (para. 23: cefazolin), as recited in claim 22, wherein the antibiotic agent is selected from gentamicin (para. 19), ciprofloxacin (para. 19) and cefazolin (para. 23), as recited in claim 24, and wherein at least two antimicrobial agents are selected from gentamicin (para. 19), ciprofloxacin (para. 19) and cefazolin (para. 23), as recited in claim 25.
	In addition, regarding claims 21 and 25, each of which requires “at least two antimicrobial agents”, claim 1 does not provide antecedent basis for this limitation, as noted above in conjunction with the 35 USC § 112(b) rejections. Since it is unclear how or when the second agent of the “at least two … agents” is introduced in the claim 1 method, the broadest reasonable interpretation of claim 1 would include methods where the at least two agents are added in separate reactions performed in parallel, as described in Haake (e.g., para. 19, Figs. 5A-5D).

	Regarding dependent claim 35, Haake additionally teaches wherein the microorganism is a prokaryote (para. 6: bacteria).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Haake (US Patent App. Pub. No. 2015/0104789) in view of Choi (Improved Detection of Viable Escherichia coli O157:H7 in Milk by Using Reverse Transcriptase-PCR, Korean J Food Sci Ani Resour, 31(2): 158-165, 2011) as applied to claim 1 above, and further in view of Lou (US Patent App. Pub. No. 2004/0157219).

Regarding dependent claim 11, Choi teaches inactivating the RNase prior to the measuring 
step (c) by removing it from solution (p. 160, right col., para. 2). Choi does not teach inactivating the RNase by adding sodium hydroxide, however, Lou teaches this limitation (para. 34).

Prior to the effective filing date of the instant invention, it would have been prima facie 
obvious to modify the method of Haake plus Choi, discussed above, and further incorporate inactivating the RNases, as recited in Choi and Lou. The ordinary artisan would have been motivated to optimize the timing of RNase activity in the method through routine experimentation to prevent undesirable nuclease digestion in the reaction volume. In addition, regarding the selection of sodium hydroxide per se, it is known in the art that sodium hydroxide can be used to inactive RNases. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07. The ordinary artisan would have had an expectation of success as nuclease treatment of nucleic acids is well-known in the art.


Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Haake (US Patent App. Pub. No. 2015/0104789) in view of Choi (Improved Detection of Viable Escherichia coli O157:H7 in Milk by Using Reverse Transcriptase-PCR, Korean J Food Sci Ani Resour, 31(2): 158-165, 2011) as applied to claim 1 above, and further in view of Oliver (Ampicillin-Sulbactam and Amoxicillin-Clavulanate Susceptibility Testing of Escherichia coli Isolates with Different β-Lactam Resistant Phenotypes, Antimicrob Agents Chemother, 43(4): 862-867, 1999).

Regarding dependent claims 26-28, Oliver teaches a beta-lactamase inhibitor (p. 863, 
Susceptibility testing and antibiotics), as recited in claim 26, specifically, sulbactam and clavulanate (p. 863, Susceptibility testing and antibiotics), as recited in claim 27, and wherein the beta-lactamase inhibitor is accompanied by a beta-lactam antibiotic (p. 863, Susceptibility testing and antibiotics), as recited in claim 28.

Prior to the effective filing date of the instant invention, it would have been prima facie 
obvious to modify the method of Haake plus Choi discussed above, and further incorporate testing of beta-lactamase inhibitors, optionally in combination with a beta-lactam antibiotic. Haake teaches the need for antibiotic susceptibility testing with improved ability to identify appropriate antibiotic therapy. Oliver teaches that bacteria that is resistant to beta-lactam antibiotics are also frequently resistant to beta-lactamase inhibitors. The ordinary artisan would have been motivated to further assay for beta-lactamase inhibitors in the Haake plus Choi method in order to determine the complete resistance profile of the target bacteria, and would have had an expectation of success as Haake does not limit the anti-microbial agents that can be tested with the method.

Conclusion
Claims 1-3, 5-6, 10-12, 21-22, 24-29, 31 and 35 are being examined, and are rejected. Claims 1-2 and 12 are objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Haake was cited in the Information Disclosure Statement submitted September 30, 2019.